Bigelow, J.
1. The application for insurance in the present case, the policy issued thereon, and the by-laws of the company are substantially the same as those which came under the consideration of the court in Elliott v. Hamilton Mutual Ins. Co. 13 Gray, 139. It was there held, that the answers to the interrogatories proposed to the assured did not amount to strict warranties ; that they were to be construed in connection with the agreements and stipulations made by the assured in the las clause of the application. It follows that, notwithstanding the terms of the sixth article of the by-laws, the policy is not avoided by an omission to disclose the fact that buildings were situated nearer to the premises insured than the distance named in the answers, unless thé existence of such buildings was material to the risk. The instructions given to the jury on this part of the case were in conformity with this construction of the contract, and were sufficiently favorable to the defendants.
2. The letter from the agent, to which the diagram was attached, was properly admitted in evidence under the limitations stated by the court. It was in fact a part of the evidence on which the defendants relied. They could not maintain their defence without putting in the application for insurance and the diagram of the premises referred to therein. The latter could be identified only by the date of the letter to which it was attached and the signature of the agent thereto. The defendants could not properly be permitted to put in one part of a document and withhold the residue. The plaintiffs had a right to insist that the whole of it should be read to the jury. Besides, we are unable to see that the letter could in any way have prejudiced the defendants’ case. It was not admitted as evidence of the facts stated in it, and the representations which it contained did not relate particularly to any ground of defence relied on at the trial.
3. The ruling as to the amount which the plaintiff was entitled to recover was also correct. Taking the application and the policy together, we think it very clear that there was no intention on the part of the assured to stipulate for obtaining *466an additional insurance of eight thousand dollars on the property, and that it was not so understood by the defendants. The clause in the policy that eight thousand dollars was to be insured at other offices was inserted for a different purpose. In the application the plaintiffs had stated that they wanted to procure insurance for eight thousand dollars in other offices. By the eighteenth article of the by-laws attached to the policy, it is provided that the contract of insurance shall be void, if other insurance on the property shall be obtained without the consent in writing of the defendants. The object therefore of the clause in the policy relating to future insurance was permissive only, inserted in order that the plaintiffs might procure the further insurance on the property, which in the application they had stated they wished to obtain, without the risk of thereby avoiding the policy or of being under the necessity of applying for the written assent of the defendants. But it was not intended as an agreement that the plaintiffs should at all events procure that amount of insurance on the property, nor to limit the liability of the defendants in case of loss, so that the plaintiffs could recover only a proportion of the sum insured by the policy, calculated on the basis that such future insurance actually subsisted on the property. We are therefore of opinion that the plaintiffs were entitled to a verdict for the full sum insured by the defendants. Judgment on the verdict.